DETAILED ACTION
Claims 1-3, 5-7, 9-10 and 12-19 are pending.  Claims 4, 8 and 11 are cancelled and claims 17-19 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Title	ENVIRONMENTAL APPARATUS CONTROLLER WITH LEARNING CONTROL BASED ON USER CONDITION

REASONS FOR ALLOWANCE
Claims 1-3, 5-7, 9-10 and 12-19 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:

None of these references taken either alone or in combination with the prior art of record discloses an environmental apparatus controller configured to perform control a plurality of environmental apparatuses of different types, the environmental apparatus controller comprising: a grasping unit configured to grasp current mental and physical condition information on a current mental and physical condition of a user, environmental situation information, and target relationship information representing a relationship between a target mental and physical condition and the current mental and physical condition; learning control plan output means configured to output a plurality of control change plans according to the current mental and physical condition information, the environmental situation information, and the target relationship information, each of the plurality of control change plans including a different combination of control states for each of the plurality of environmental apparatuses; a selection control unit configured to select, based on a predetermined condition, one control change plan among the plurality of control change plans output by the learning control plan output means, the selecting being executed by rotation such 
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119